—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered October 15, 2001, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly declined to charge the jury on the defense of entrapment, as no reasonable view of the evidence supported such a defense (see Penal Law § 40.05; People v Brown, 82 NY2d 869 [1993]; People v James, 244 AD2d 939 [1997]; People v Pilgrim, 154 AD2d 407, 409 [1989]). Moreover, the Supreme Court providently exercised its discretion in ordering that the defendant be removed from the courtroom *593(see CPL 260.20; People v Byrnes, 33 NY2d 343 [1974]; People v Sherrod, 270 AD2d 366 [2000]). The removal came after the Supreme Court’s numerous admonitions were ignored and the defendant’s outbursts continued.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review (see CPL 470.05 [2]), without merit, or do not require reversal. S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur.